Citation Nr: 1636953	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  15-22 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Basic eligibility for VA nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1955 to May 1955, and on active duty for training (ACDUTRA) in the United States Army Reserves and/or National Guard from October 1957 to April 1958.  The Veteran had additional periods of ACDUTRA and inactive duty for training (INACDUTRA), including from January 29, 1954 to October 6, 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied his claim of entitlement to nonservice-connected disability pension benefits on the ground that the Veteran had no active service during a period of war.  The claim was subsequently transferred to the RO in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not serve on active duty in the United States Army or the United States Navy during a period of war.


CONCLUSION OF LAW

Basic eligibility for entitlement to pension benefits is precluded by law.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pension is payable to a veteran who served in the active military, naval, or air service for ninety (90) days or more during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.

The period of war encompassing the Korean conflict ended on January 31, 1955.  38 U.S.C.A. § 1110.  The next period of war began no earlier than February 28, 1961.  The Veteran contends in his July 2015 substantive appeal that "I did serve on active duty for 90 or more days plus at least one day during a period of war."  However, the Veteran has not identified a day during a period of war that he served on active duty, as distinct from ACDUTRA and INACDUTRA.  As demonstrated by his service treatment records, the Veteran's active duty service did not occur during a period of war.

In a case where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the Veteran did not serve on active duty during a period of war, he does not have basic eligibility for VA pension benefits and his claim must be denied.


ORDER

Basic eligibility for entitlement to VA disability pension benefits not having been established, the appeal is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


